Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.5 Page 1 of 29




                          EXHIBIT A
Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.6 Page 2 of 29


C!». CT Corporation                                                       Service of Process
                                                                          Transmittal
                                                                          11/09/2018
                                                                          CT Log Number 534385789
    TO:     Maureen Nakly, VP, Ethics and Compliance
            IMS Health Incorporated
            83 Wooster Heights Road
            Danbury, CT 06810


    RE:     Process Served in California

    FOR:    IQVIA Inc. (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


    TITLE OF ACTION:                  CINDY SALGADO, ETC., PLTF. vs. IQVIA, INC., ETC., ET AL., DFTS.
    DOCUMENT(S) SERVED:               SUMMONS, COMPLAINT, COVER SHEET
    COURT/AGENCY:                     San Diego County - Superior Court - San Diego, CA
                                      Case# 37201800054201 CUOECTL
    NATURE OF ACTION:                 Employee Litigation - Wrongful Termination - 01I1212018
    ON WHOM PROCESS WAS SERVED:       C T Corporation System, Walnut Creek, CA
    DATE AND HOUR OF SERVICE:         By Process Server on 11/09/2018at15:32
    JURISDICTION SERVED :             California
    APPEARANCE OR ANSWER DUE:         Within 30 calendar days after this summons and legal papers are served on you
    ATTORNEY(S) I SENDER(S):          SARAH B. SCHLEHR
                                      THE SCHLEHR LAW FIRM, P.C.
                                      150 East Olive Avenue, Suite 214
                                      Burbank, CA 91502
                                      310-492-5757
    ACTION ITEMS:                     SOP Papers with Transmittal, via UPS Next Day Air, 1ZX212780139964185

                                      Image SOP

                                      Email Notification, Maureen Nakly maureen.nakly@QuintileslMS.com

                                      Email Notification, Robin Nance robin.nance@quintileslMS.com

                                      Email Notification, Harvey Ashman Harvey.ashman@QuintileslMS.com


    SIGNED:                           C T Corporation System
    ADDRESS:                          818 West Seventh Street
                                      Los Angeles, CA 90017
    TELEPHONE:                        213-337-4615




                                                                           Page 1 of 1 I AV
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.7 Page 3 of 29




                                                                                                                                                                  ~llM-100

                                                     SUMMONS                                                                          FOii. COIJRT IJSE OHi. Y
                                                                                                                                  (SOLO PARA 1/$<1 Dli LA CORTE>
                                         (CITACION JUDICIAL)
   NOTICE TO DEFENDANT:                                                                                                'ElECT.ROtUCAL.:L'V' f.llEil
   (AVISO AL DEMANDADO):                                                                                                  -s~11l~.rto1"C:!>tJrt .nf ·California,
   IQVIA, INC., a corporallon: QUINTILES COMMERCIAL US, INC., a                                                                  0<1111rly .Clf .San Dleoo
   corporalloll, and DOES 1-100                                                                                           't1·ffiG'2:018 .rt· 0.3:39:00 PM
   YOU ARE BEING SUED BY PLAINTIFF:
                                                                                                                          :cl~rlt oi.;the. ~perter 'Court
   (LO ESTA DEMANDANDO EL DEMANDANTE}:
                                                                                                                           BV Gen Qi~u·. OeP.uiV Clerk
   CINDY SALGADO, an individual,

   NOTICE! You have hcc11 sued. Th11 court may decld& against you without your being heard unless you rospond within 30 days. Reali tha lnformallon
   bolw.
      Yt1u have 30 CAJ.E;ND/\R Of\YS ancr this summons end legal papera are served on you to file a wrltlen rc&J)ons.o tit thle court and oovo 11 copy
   served on the plal111lll. A Jett.er or phono call wlD not protect you. Your wrt11en t11aponso must be tn proper legal fom1 tt you WMt tho cou11 to hear vour
   case. Theni may boo coun fo1111 thoil you cnn use for your 1e.i;po11se. You can find t!ioso court forms end mcro lnfoltnaUon at tho Callromltl Court£
   Online Seti-Help Con\er (W1vw.courlinlo.ca.govls'tlh11/p), yo111 cou11ty law library, or the courthouse nearesl yov. If you cnnno\ pay tho flDnv tee, ask
   the cour1 clerlt for 11 fee v1a1Vor !orrn. lf you do not Olo your respon&e 011 time, you may lose the ease by deleul1, and yo\ir wogea, money, and properly
   may be taken wllhoot fUrther warning from ltle court.
      There are other legal roquiroments. You may want to call :in altomay right away. If you do not know en attorney. you may want to call an attorney
   referral service. tf you cannot afford an auarnoy, you may be eligible for free legal services from e nonprolll lcgel aorvlooo Program. You can iocate
   these nonprofri groups at tho Callroml11 Legel SCfViccs Web silo Cwww.lawholpcalifomla.org), tllo Collfornla Courts Onllne Self-Help Colltor
   (www.co11rlinfo.ca.~ovfseltllelp), or by contac:ting your local court or county bar e&&oolilllon. NOTE: The court hos a statutol'i Uen ror walveu fees ond
   cests on a11y settlement or erbltraUon ov1ord of $10.0QO or more In a civil easo. The C11urt's \Ian musl be paid boforo U1e court will dismiss lho case.
   1AVISOI Lo flan deme.ndodo. SI no respondo do11/ro do 30 dlos.111 carte p1111Cta dacldrren sv COlllra sin ascucllar s11 va1316n, Lea IB ln!OfTIJocidn a
   con rlnull cl6n.
      Tiena 30 DIAS DE CALEiVDARIO CJospu(Jsdo quo lo 011treguet1 esta cJtacfon y papeles legaln para p111senl&r uno 1espuesta par escrilo en osla
   corto y hacer que sa enlror;uo vno coplu 01 do11Ul11dante. Una carta o una llamada /elaf6nlca no lo prot11u11n. Sv respuesta por eiscrilo tlono que ft.!/ar
   en formolo logul correcto si dosoo quo procostJn su o.:iso en la ccrt11. Es p0$/ble qua /laya un lormularto quo usloa pueda US!JJ' pura su rospuesra.
   Puodo onoontnu ei;los rormutiJrios do la cono y m~s fnfommc/On Oil o/ Centro de J\yvda d9 /as Corh1s do California (wwY1.sucorw.ca.0011), en ta
   bibliotcGa de /eyes de su condadD o on la corto Ql/619 quede mas corca. SI no pu&ae pegar la cuola do presentaci6n, plda al secrel11rio de Ill corte
   qua I~ d6 un formvtario da cironcioo eta pogo do cuotos. SJ no prBWnfa &u respuesta s tlsmpo, puede pardcr el caso por incvmplimienfp y la corle /s
   podnl qultsr &t1 ~iieldo, dinero y bienas sin mds 11ctvertanclo.
     Hay otros rnqu/sltos !eg;i!os,      csrocomer.clebla qua lllilnB a im obogo<fo lnmedfolamcmlo. Si no conoce e un 11bogado, puedo Uamsr 11 1.m serv/c!o do
   romfsl6n a <1bogados. SI no puado pagar a un ebagado, es poslblo quo cvmp/a con los roquisJ/os para obtener seMclos /cga/<UJ 11rarunos de un
   proyroma do S'Jrvio/os legales slrt fines d1t lcx:ro. f>ued!i e11cc11trar es/os grupos sin fines do tuc:ro en el 511/o.web d!! Califomla l.ogel SeNlces,
   (Www.lo¥1helpcolllomln.org}. on el Contn) do Ayuda cle /es Cortes oo Cartromle, (www.s11eorte.ca.g011} o ponl6ndose en conta~o con Ill corto o al
   oologio da abogodos loco!os. A Y/SO; Por ley, Ja cortrJ Ilene cterecho a roclamer las cuo/1111 y tos costos oxontos par /mponer un gravnmen st>bro
   cuelouior rocuporocl6n do :S10,QOO 6 mas do valor reclblds medls11te un scuerda o um1 cr11111e5'611 de arbltla}B en un cBso de dMecho cJvll. T/ono Que
   pegar er gr11vamon do kl col!o antos ds qus la cor.o pved~ dssechar el caso.



                                                                                                              l
  The name and address or the court is:                                                                           !'"A<;~ NUMllP.11:
                                                                                                                  (MOn:oio OOI   c....):
  (El nombra y dirocci6n de lo corm as): San Diego Central Courthouse
   330 West Broadway San Diego CA 92101                                                                                   37-ZO 18-0005'1201-CU-01!-CTL


  Tho name, address, and telephone number of plalnUrrs attorney, or plaintiff without an a\torney, Is:
  (El nombro, la dlrocci6n y el n(lmoro do lo/Mono dsl ebogado d11/ d1m1a11da11to, o def clomandanta qua no tiena ebogodo, es):
   Surnh B. Schlehr, 150 E. Olive Ave. Ste 214, 13urbank, CA 91502 Tel (310) 492-5757

   DATE:
   (Fecho)
               11/0812018                                               Cieri<, by
                                                                        (Secrolor/o) _              G. Oleu
                                                                                                                       ~                                     _
                                                                                                                                                                    , Deputy
                                                                                                                                                                     (Adjunto)
  (For p,-oof or ~ervlce of /his summons, use Proof of Ser11lce or Summons (form POS-010).)
  (Para pnioba de encrega de osta ci!al/611 uso of ronnu/arlo Proof of Service of Summons, (POS..()10)).
                                              NOTICE TO THE. PERSON SERVED: You are served
                                              1. [x:J as 11n Individual delandanl
                                              2.     CJ   as lhe    pe~on   sued under \he Rctltlous neme of (specify):

                                                                                      r -·
                                              3 .• 'li'1 on be hall of (specify):     .JQVIA, INC., a corporation
                                                     under:   lXJ    CCP 416.10 {corporation)                      c:J         CCP 416,60 (minor)
                                                              CJ     CCP 416.20 (defunct corporation)              c:J         CCP 416.70 (conservateo)
                                                              O      CCP 416.40 (association or partnership)       D           CCP 416.90 (authorized person)
                                                              D   othor (speoffy):
                                              4.     D    by personal delivery on (date):
   !'Olm Adoplod..,.. 1o111nd•LO<y Uu
      J..Oicial lJoo.ln~ ot Col ra.rlo
     llUl"-l<IC) JRov. Jlty I, ?f/08)
                                                                                 SUMMONS
                                                                                                                                                              -.-,,,...P•    1 of I
                                                                                                                                             Coda al Cl-" Proo:odo.at ff 4 IU~. 405
                                                                                                                                                                               ~,
Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.8 Page 4 of 29


      "


                                                                                        ELECTROt•1tALLV°FILEO':
           SARAH B. SCHLEHR (SBN 229523)                                                 , S!JP.~r:io_i' ·court ~f   Ca~itor:nia, ·
           STACEY R. BROWN (SBN 245661)                                                        County of: San· Diego""
       2   THE SCl·ILEHR LAW FIRM, P.C.                                                   .fo'i25i2o1s-at oe:14:43·.PM
           150 East Olive A venue, Suite 214                                               oie.rtc:cif .the Supe~or Court
       3   Burbank, CA 91502                                                           ·sy Julia tvbGinnis;Deputy Clerk
           sarah@pregnancylawyer.com                                                     i'•                          "'·
       4   (3 I 0) 492-5757 phone
           (310) 601-7959 fax
       5
           Attorneys for Plaintiff
       6   Cindy Salgado

       7                     SUPERIOR COURT OF THE ST ATE OF CALIFORNIA
                                   COUNTY OF SAN DIEGO - CENTRAL
       8                                                   . . ,. . . .,;-; ~. ·"" .. , . ,:· ~,.,._':(/ ... ,       "! ••• ~.' •   ,

                                                                                     3.7:·f0f~·Q005420'1.: CU'. 0 E: CJ.L
       9   CINDY SALGADO,                                          Case No.: - - - - - - - -
           an individual,
                                                                   COMPLAINT FOR:
      10
                                     Plaintiff,
                                                                        1. DISCRIMINATION IN
      11                                                                   VIOLATION OF CALIFORNIA
                    v.
                                                                           GOVERNMENT CODE § 12940
      12                                                                   ET. SEQ.
      13   JQVIA, INC., a corporation; QUINTILES                        2. FAILURE TO ACCOMMODATE
           COMMERCIAL US, rNC., a corporation,                             IN VIOLATION OF
      14                                                                   CALIFORNIA GOVERNMENT
           and DOES 1-100.
                                                                           CODE§ 12940 ET SEQ.
      15
                                     Defendants.
                                                                        3. FAILURE TO ENGAGE IN THE
      16                                                                     INTERACTIVE PROCESS IN
                                                                             VIOLATION OF GOVERNMENT
      17                                                                     CODE§ 12940 ET SEQ.
      I8                                                                4. RETALIATION IN VIOLATION
                                                                           OF CALIFORNIA
      19                                                                   GOVERNMENT CODE§ 12940,
                                                                           ET SEQ., § 12945, ET SEQ., and §
     20                                                                    12945.2, ET SEQ.
     21                                                                 5. INTERFERENCE WITH LEA VE
                                                                             AND VIOLA TIO NS OF
     22                                                                      CALIFORNIA'S PREGNANCY
                                                                             DISABILITY LEA VE LAW {GOV.
     23                                                                      CODE § 12945 ET SEQ.)
     24                                                                 6. INTERFERENCE WITH LEA VE
                                                                             AND VIOLATIONS OF THE
      25                                                                     CALIFORNIA FAMILY RIGHTS
                                                                             ACT {GOV. CODE§ 12945.2 ET
      26                                                                     SEQ.)
      27
      28

                                                             COMPLAINT
           Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.9 Page 5 of 29




                                                                                           7. FAILURE TO INVESTIGATE
                                                                                              AND PREVENT
                                                                                              DISCRIMINATION IN
                               2                                                              VIOLATION OF CALIFORNIA
                                                                                              GOVERNMENT CODE §§
                               3                                                              12940(J) AND (K)
                               4                                                           8. WRONGFUL TERMINATION IN
                                                                                              VIOLATION OF PUBLIC
                               5                                                              POLICY
                               6                                                           9. VIOLATION OF CALIFORNIA
                                                                                              LABOR CODE § 1030 ET SEQ.
                               7
                                                                                              DEMAND FOR JURY TRIAL
                               8
                               9

                              10
                                           Plaintiff, CINDY SALGADO, hereby brings this complaint against the above-named
  -""'
   • C"l
u .,
                              II
=..: ;;::                          Defendants and states and alleges as follows:
         ::> C"l
E
   r    {/)     0
                .,...   r-
                              12
·=
~:>O\r-
         c.f-           lO                                                    THE PARTIES
~
(';
         e> <u u;i      C"l
                              13
                                           1.      Plaintiff is a resident of the State of California. Plaintiff was employed by
..J     < .. ~
 ....
..c ;. c:
         (.)~.-..
                        0
                              14
-u ·- ~
   - .c                 -          Defendants in the State of California in the County of San Diego.
~o~~                          15
Vl-i:o
                                           2.      Plaintiff is informed and believes.and based thereon alleges that at all times
r-~ 0f~
     -                        16
        -.,.,                 17
                                   relevant herein, Defendant IQVIA, INC. was and is a corporation licensed and doing business in
                                   the State of California. Plaintiff is informed and believes that, at all times relevant to this
                              18
                                   complaint, Defendant IQVIA, INC. was her employer.
                              19
                                           3.      Plaintiff is informed and believes and based thereon alleges that at all times
                              20
                                   relevant herein Defendant QUINTILES COMMERCIAL US, INC~. was and is a corporation
                              21
                                   licensed and doing business in the State of California. Plaintiff is informed and believes that, at
                              22
                                   all times relevant to this complaint, Defendant QUINTILES COMMERCIAL US, INC. was her
                              23
                                   employer.
                              24
                                           4.      Defendant IQVIA, INC. and Defendant QUINTILES COMMERCIAL US, INC.
                              25
                                   are referred to collectively herein as "Defendant Employer."
                              26
                                           5.      The true names and capacities, whether corporate, associate, individual, or
                              27
                                   otherwise, of Defendant DOES I through 100, inclusive, are unknown to Plaintiff, who therefore
                              28
                                                                                     -2-
                                                                                 COMPLAINT
       Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.10 Page 6 of 29




                                     sues said Defendants by such fictitious names. Each of the Defendants designated herein as a
                                 2   DOE is negligently, intentionally, or otherwise legally responsible in some manner for the events
                                 3   and happenings herein referred to and caused injuries and damages proximately thereby to the
                                 4   Plaintiff, as herein alleged. Plaintiff will ask leave of Court to amend this Complaint to show
                                 5   their names and capacities when the same have been ascertained.
                                 6          6.      At all t.imes relevant herein, each Defendant designated herein, including DOES I
                                 7   through I 00, was the agent, partner, joint venturer, joint employer, representative, servant,

                                 8   employee, alter ego, and/or co-conspirator of each of the other Defendants, and was at all times
                                 9   mentioned herein acting within the course and scope of said agency and employment, and all acts
                                10   or omissions alleged herein were duly committed with the ratification, knowledge, permission,
       '<I'
  .N                            11   encouragement, authorization and consent of each Defendant designated herein.
u ...
       ·=
~• : I N
                                12          7.      This action is brought pursuant to Government Code section I 2900 et seq., and
eVJ~
....      ~·
                      .lrt. .
~ ~;; ......
~ ~            < ";'            13   the corresponding regulations of the California Fair Employment and Housing Commission.
~ >            u ~
..J
....
       <0         "'<I'
               .!ii::,.-....    14
~.~a~
-eo
- - ..c
     ~s,                        15                                     GENERAL ALLEGATIONS
~;;:;co
.c:
~(JJ"
                                16          8.      Defendant Employer began employing Plaintiff on or about June 11, 2015, in the
       .,.,
       0


                                17   position of Clinical Science Specialist.

                                18          9.      Defendant Employer promoted Plaintiff to District Manager, Patient Services

                                19   (Southern California - San Diego/Los Angeles) in or about May 2016. As District Manager,

                                20   Plaintiff managed a group of nurses who provided patient education and support.

                                21           I0.    At all times relevant herein Plaintiff performed her job in an exemplary manner.

                                22           11.    As District Manager, Plaintiff reported to Patricia Dobie and then Candace

                                23   Grover, each of whom held the position of Regional Project Manager.

                                24           12.    Plaintiff advised Ms. Dobie of her pregnancy and then notified Defendant

                                25   Employer in or around April 2017.

                                26           13.    Plaintiff began her leave on May 25, 2017 due to a high-risk pregnancy and gave

                                27   birth to her child on July 23, 2017.
                                28
                                                                                     - 3-
                                                                                  COMPLAINT
       Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.11 Page 7 of 29




                                          14.   Following the birth of her child, Plaintiff continued her leave of absence for the
                            2   birth of her child and subsequent bonding time. Plaintiff's anticipated return to work date was

                            3   November 25, 2017.
                            4             15.   In or around October 2017 Plaintiff began treatment for postpartum depression
                            5   and postpartum anxiety and her return to work date was continued while she continued treatment
                            6   for postpartum depression and anxiety.
                            7             16.   If'! November 2017 Quintiles announced that it was changing its name to IQVIA.

                            8             17.   Plaintiff advised Defendant Employer that she would not able to return work on

                            9   November 25, 2017 as initially expected due to a pregnancy-related disability for which Plaintiff
                           10   required a continued leave of absence. Through December 2017 Plaintiff remained in
       v
  ,N                       11   communication with her direct supervisor Ms. Grover and with Defendant Employer's Human
~ !l
c.. ·-
     ::> N
e   en.~ r--
'-4J>-V1
                           12   Resources Department to keep them apprised of her return to work date. Plaintiff's main point of
~ :JO\f'
~      .,c: < "''          13   contact within Human Resources was Christal Carmona. Plaintiff also remained in contact with
0::    >       u    ~
..J    <            V
....   !;,.!
.c;;.c:o
               ~
                n

                    ..-.   14   Defendant Employer's third-party disability broker, Unum, to advise them of her medical status
:=c;-e,..,
Q,I    ·-

 .., co"' '-'
               t'O -

                           15   and return to work date.
~ v;
.c w
!- "'
       0
                           16             18.   On or about November 20, 2017 Defendant Employer collected Plaintifrs
       "'
                           17   computer and cell phone, stating that it was standard practice.

                           18             19.   In or around December 2017, Plaintiff spoke with Ms. Grover about Defendant

                           19   Employer's bi-annual Plan of Action meeting held in Chicago. Plaintiff advised that she was

                           20   breastfeeding and, in order to attend the January meeting, she would need to be provided the

                           21   ability travel with her child and spouse, and to be afforded the ability to breastfeed or pump. Ms.
                                Grover advised that Defendant Employer needed to approve of Plaintiffs request to travel to the
                           22
                                meeting with her child and spouse, and that Plaintiff would need to request accommodations
                           23
                                related to breastfeeding or pumping.
                           24
                                          20.   On or about December 12, 2017 Plaintiff was advised that her position had been
                           25
                                posted on Defendant Employer's website. Plaintiff verified that her position had indeed been
                           26
                                posted and reached out to Ms. Grover and Ms. Carmona to inquire why her position had been
                           27
                                posted.
                           28
                                                                                 -4-
                                                                             COMPLAINT
      Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.12 Page 8 of 29




                                    21 .    On or about December 13, 2017 Plaintiff was assured by both Ms. Grover and
                         2   Ms. Carmona that the posting of her position was a formality and that any time an employee is
                         3   on leave for 6 months the position is posted so that Defendant Employer would have a pool of
                         4   candidates in the event that the employee decides not to return to work. During these

                         5   conversations, Plaintiff reiterated that it was her intention to return to work. Ms. Carmona also
                         6   suggested that Plaintiff might want to consider returning to work with a modified schedule

                         7   initially, where she would return on a part-time basis initially and then work back up to full time.

                         8          22.      Plaintiff remained off work through the end of December, continuing to keep her

                         9   direct supervisor and human resources apprised of her status.
                        10          23.     On January 9, 2018, Plaintiff submitted her return work note with a request to
      '<!"
  ,N                    II   return with a modified scheduled as had been suggested by Human Resources. Plaintiff's request
u      <.>
c.: ·"=::l .N
  •en o                 12   to return with a modified schedule released her to return to work on January 16, 2018 as follows:
 E .~~
ii: ~ °' "              13                  •   The first week: No more than 20 hours a week/no more than 4 hours a day;
 :t 5 < ";'
"'>UN
..J   < .. ~                                •   The second week: No more than 20 hours a week/no more than 4 hours a day;
 ~ u .!.l! -            14
..C>C:O
 ... ·- "'
:cc;-e..,
<J
                  -
             ::l '--'   15                  •   The third week: No more than 30 hours a week/no more than 6 hours a day;
V)    t;;    co
...    o:I
~     Ul
                        16                  •   The fourth week: No more than 30 hours a week/no more than 6 hours a day;
      .,.,
      0


                        17                  •   Return to work full time on February 14,2018.

                        18          24.     On January 11, 2018 Ms. Carmona advised Plaintiff by email that Defendant
                        19   Employer had "advised that they are unable to support the return to work accommodations" and
                        20   went on to state that "[a]t this time you will remain out on disability until you are able to return
                        21   on a full-time basis." In response to Ms. Carmona's statement suggesting that Plaintiff reach out
                        22   to her doctor to discuss "any other solutions or schedules that can be provided'', Plaintiff
                        23   responded and asked what modifications Defendant Employer could support so that she could
                        24   discuss with her doctor. Defendant Employer did not respond to Plaintiff's inquiry.
                        25           25.    On January 11, 2018 Plaintiff was advised by colleagues that Defendant
                        26   Employer was interviewing candidates for Plaintiff's position. Plaintiff then contacted Ms.
                        27   Grover who confirmed that interviews were being conducted, but assured Plaintiff that the
                        28   interviews were being done only in the event that Plaintiff decided not to return to work. Ms .
                                                                              . s.
                                                                          COMPLAINT
         Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.13 Page 9 of 29




                                     Grover also advised Plaintiff that Defendant Employer had implemented a new policy that
                                 2   required any employee returning to work after a leave of absence of three months or longer to
                                 3   attend its New Hire Orientation, a three-week program held in Chicago.
                                 4          26.     On January 12, 2018 Plaintiff received a call from Defendant Employer's Human
                                 5   Resources Associate Director, Aliza Zaidi, who informed Plaintiff that Defendant Employer was
                                 6   terminating her employment due to "critical business needs'' and because Unum had approved
                                 7   Plaintifrs claim for Long Term Disability. (Plaintifrs Short-Term Disability ended on
                                 8   December 12, 2018 and Plaintiff was seeking benefits for her time off work beyond December
                                 9   12.)
                                10          27.     Plaintiff stated that she would immediately contact her doctor to be released to
         :!
    .N                          11   work full time with no restrictions. Ms. Zaidi stated that even if Plaintiff obtained such a
~ ~
Q.. ·::l
      - N
    - en o                      12   clearance, it would not change Defendant Employer's termination decision and that Plaintiff
e ·"" ~
·-
t..       r....
         (jJ   -
         ::l Q\ 11"1
                                13
 ~   g <C •                          would be "a liability." Ms. Zaidi stated that Defendant Employer's decision was final.
 ..: >UN
..J<C .. ~
~
.e>r=o
         C)    .!I:: ,,.-....   14          28.     Nonetheless, after speaking with Ms. Zaidi, Plaintiff immediately contacted her
      =- ~-
::c0.o....,
 c:..I

                   ~ ._,        I5
CJ
                                     doctor to request that she be immediately released to return to work full time with no restrictions.
~ v; co
.c !.Ll
E--  "'
         0
                                16          29.     Plaintiff also called and sent a text message to her direct supervisor Ms. Grover,
         "'                     17   and the Project Director, Annie Marucci to state her intent to return to work the following
                                18   Monday for full-time duty, expressed her willingness to travel to Chicago for Defendant
                                19   Employers' New Hire Orientation, and stated that she would be obtaining a release from her
                                20   doctor to return to work full time by the end of the day.
                                21          30.     Ms. Grover called Plaintiff at the end of the day on January 12, 2018 and said that
                                22   she had been instructed to call Plaintiff with close out instructions. Ms. Grover went on to state
                                23   that Human Resources had advised her that they had conveyed the seriousness of the situation to
                                24   Plaintiff previously and had sent her three certified letters explaining the situation and their inten

                                25   to terminate Plaintiff's employment if she was unable to return to work.
                                26          31.      Plaintiff did not receive any such certified letters.
                                27           32.    On January 12, 2018 Plaintiff made an urgent same day appointment with her
                                28   doctor and obtained a clearance to return to work on January 13, 2018 on a full-time basis with
                                                                                       -6-
                                                                                   COMPLAINT
        Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.14 Page 10 of 29




                                  no restrictions. Plaintiff submitted her clearance to return to work to Defendant Employer on
                              2   January 12, sending the clearance to Human Resources, Ms. Carmona, and Ms. Marucci.
                              3          33.     Despite Plaintiff's medical clearance releasing her to return to work on a full-time
                              4   basis, Defendant Employer refused to reconsider its termination of Plaintifrs employment. On
                              5   January 16, 2018, Defendant Employer sent Plaintiff a letter and email from Ms. Zaidi
                              6   confirming the termination of her employment. The letter failed to address Plaintiffs clearance
                              7   to return to work that Plaintiff had submitted on January 12, 2018.
                              8          34.     Plaintiff is informed and believes that the employee hired to replace Plaintiff did
                              9   not complete her onboarding and orientation process until March 23, 2018 and did not report for
                             10   full time field duty until March 26, 2018.
        ~
    ,N                       11          35.     Plaintiff properly exhausted her administrative remedies as required by law by
u     ~
g,; .::
         :I N
svi.~                 i-..
                             12   filing a complaint with the Department of Fair Employment and Housing and receiving a "Right
...
ii:
         0 -
        i-..
 it:~<";'
         :i      °'   V\

                             13   to Sue" Notice on October 24, 2018 .
.. >             u    ~
..J<
lo.         Q)
                   ··"<I"
                 ~ ,,-....   14
.c ;;.           ~ 0
Q,,11   ....     (Q   -
-
-5      -
        0
                 .0
                 ~    c      15                                     FIRST CAUSE OF ACTION
~
.c      ;;;.. '°
!- fJJ                       16                              DISCRIMINATION IN VIOLATION OF
        .,..
        0

        -                    17                     CALIFORNIA GOVERNMENT CODE § 12940 ET SEQ.
                             18                                          (Against All Defendants)
                             19          36.      Plaintiff realleges and incorporates herein each preceding paragraph of this
                             20   complaint as though fully set forth.
                             21          37. ·   At all times herein mentioned, California Government Code sections 12940 et
                             22   seq. were in full force and effect and were binding on Defendants.
                             23          38.     Under the Fair Employment and Housing Act ("FEHA''), Government Code
                             24   section 12940 et seq., it is an unlawful employment practice for an employer, because of the sex
                             25   and/or pregnancy of a person, to refuse to hire or employ the person, to refuse to select the
                             26   person for a training program leading to employment, to bar or discharge the person from
                             27   employment or from a training program leading to employment, or to discriminate against the
                             28   person in compensation or in terms, conditions, or privileges of employment.
                                                                                   -7-
                                                                                COMPLAINT
Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.15 Page 11 of 29




                    39.     Under the FEHA, Government Code section 12940 et seq., it is an unlawful
        2   employment practice for an employer, because of the disability and/or perceived disability of a
        3   person, to refuse to hire or employ the person, to refuse to select the person for a training
        4   program leading to employment, to bar or discharge the person from employment or from a
        5   training program leading to employment, or to discriminate against the person in compensation
        6   or in the terms, conditions, or privileges of employment.
        7           40.    During Plaintiffs employment, Plaintiff was a person with a disability and/or
        8   Defendants perceived or regarded Plaintiff as a person with a disability.
        9           41.     As a direct, legal, and proximate result of Plaintiffs sex/pregnancy, need to
       I0   breastfeed, disability, and/or perceived disability, Defendants discriminated against Plaintiff by
       11   engaging in adverse actions including, but not limited to, terminating Plaintiffs employment,
       12   refusing to reinstate Plaintiff, refusing to engage in the interactive process, refusing to
       13   accommodate Plaintiffs disability and/or perceived disability, refusing to accommodate
       14   Plaintiffs need to breastfeed, requiring Plaintiff to attend a New Hire Orientation following a job
       I5   protected leave of absence, and by adversely affecting the compensation, terms, conditions, and

       16   privileges of Plaintiff's employment.
       17           42.     As a proximate result of the aforesaid acts of Defendants, and each of them,
       18   Plaintiff has suffered actual, consequential and incidental financial losses, including without
       19   limitation, loss of salary and benefits, and the intangible loss of employment related
       20   opportunities in her field and damage to her professional reputation, all in an amount subject to
       21   proof at the time of trial. Plaintiff claims such amounts as damages pursuant to Civil Code
       22   section 3287 and/or section 3288 and/or any other provision of law providing for prejudgment

       23   interest.
       24           43.     As a proximate result of the wrongful acts of Defendants, and each of them,
       25   Plaintiff has suffered and continues to suffer emotional distress, including manifestations of said
       26   emotional distress. Plaintiff is informed and believes and thereupon alleges that she will continue
       27   to experience said emotional suffering for a period in the future not presently ascertainable, all in

       28   an amount subject to proof at the time of trial.
                                                               . 8.
                                                         COMPLAINT
      Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.16 Page 12 of 29




                                     44.     As a proximate result of the wrongful acts of Defendants, and each of them,
                          2   Plaintiff has been forced to hire attorneys to prosecute her claims herein, and has incurred and is
                          3   expected to continue to incur attorneys' fees and costs in connection therewith. Plaintiff is
                          4   entitled to recover attorneys' fees and costs under California Government Code section
                          5   12965(b).
                          6          45.     The acts taken toward Plaintiff were carried out by Defendants' officers,
                          7   directors, and/or managing agents acting in a despicable, oppressive, fraudulent, malicious,

                          8   deliberate, egregious, and inexcusable manner and in conscious disregard for the rights and

                          9   safety of Plaintiff. Defendants and their agents/employees or supervisors, authorized, condoned,
                         10   and ratified the unlawful conduct of each other. Consequently, Plaintiff is entitled to an award of
      ..,.
  . N                    11   punitive damages against each of said Defendants .
u ...
i:..: ;;:::
       ::IN
    ·en o                12          46.     Plaintiff also seeks an equitable declaration that Defendants engaged in unlawful
E .~             ~
~ ~C\l'--                     acts and an injunction and order obligating Defendants to comply with their obligations under th
 ~ ~<"(                  13
<">UN
..J < .. ~                    California Fair Employment and Housing Act as specified by the Court.
 .... cu ,.;:.! ....-.
.c;;.c:o
                         14
~     :.= ~ -
'5 0 5      ~            15
(/)   ~co
 ... ~
.c w
!-                       16                                   SECOND CAUSE OF ACTION
      .,..
      0

      -                  17                FAILURE TO ACCOMMODATE IN VIOLATION OF CALIFORNIA

                         18                             GOVERNMENT CODE § 12940 ET SEQ.

                         19                                          (Against All Defendants)

                         20          47.     Plaintiffrealleges and incorporates herein each preceding paragraph of this

                         21   complaint as though fully set forth.

                         22          48.     At all times herein mentioned, California Government Code sections 12940 et

                         23   seq. were in full force and effect and were binding on Defendants. Under the Fair Employment

                         24   and Housing Act ("FEHA"), California Government Code section I2940(m), it is an unlawful

                         25   employment practice for an employer or other entity to fail to make reasonable accommodations

                         26   for the known or perceived physical or mental disability of an employee.

                         27          49.     During the course of her employment, Plaintiff was a person with a disability

                         28   and/or Defendants perceived or regarded Plaintiff as a person with a disability. Rather than
                                                                               - 9.
                                                                            COMPLAINT
        Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.17 Page 13 of 29




                                accommodate or engage in the interactive process, Defendants refused to reinstate Plaintiff and
                            2   terminated Plaintiffs employment.
                            3           50.      In failing to reasonably accommodate Plaintiffs known or perceived disability,

                            4   failing to reinstate Plaintiff with or without reasonable accommodations, and in terminating
                            5   Plaintifrs employment rather than engage in the interactive process and reasonably
                            6   accommodate Plaintiff, Defendants violated the Fair Employment and Housing Act ("FEHA''),
                            7   California Government Code section I2940(m).

                            8           5 I.     As a proximate result of the aforesaid acts of Defendants, and each of them,

                            9   Plaintiff has suffered actual, consequential and incidental financial losses, including without

                           10   limitation, loss of salary and benefits, and the intangible loss of employment related
  ::::                          opportunities in her field and damage to her professional reputation, all in an amount subject to
 .N                        II
v"'
~ ::
 e• en::> 0N          r-   12   proof at the time of trial. Plaintiff claims such amounts as damages pursuant to Civil Code
 s.. ~~~ •n
~        ::>O'\r-
 ~ ~            <~         13   section 3287 and/or section 3288 and/or any other provision of law providing for prejudgment
 "" >
..J<               S!
                u_..,.
 ...     t.J .:..:: ,-..
..c:: > c:
                           14   interest.
:;::"·-
 ~
         "":; .._,,
      0 .0.....,      -
                      0


                           15           52.      As a proximate result of the wrongfu I acts of Defendants, and each of them,
~ ~             (!)
..c::   ti!                     Plaintiff has suffered and continues to suffer emotional distress,   hum~liation,   mental anguish, and
I-                         16
        ,,..,
        0

        -                  17   embarrassment, as well as the manifestation of physical symptoms. Plaintiff is informed and

                           18   believes and thereupon alleges that she will continue to experience said physical and emotional

                           19   suffering for a period in the future not presently ascertainable, all in an amount subject to proof

                           20   at the time of trial.
                           21           53.      As a proximate result of the wrongful acts of Defendants, and each of them,

                           22   Plaintiff has been forced to hire attorneys to prosecute her claims herein, and has incurred and is

                           23   expected to continue to incur attorneys' fees and costs in connection therewith. Plaintiff is

                           24   entitled to recover attorneys' fees and costs under California Government Code section

                           25   12965(b).

                           26           54.      The acts taken toward Plaintiff were carried out by Defendants' officers,

                           27   directors, and/or managing agents acting in a despicable, oppressive, fraudulent, malicious,

                           28   deliberate, egregious, and inexcusable manner and in conscious disregard for the rights and
                                                                                • 10 -
                                                                             COMPLAINT
      Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.18 Page 14 of 29




                                 safety of Plaintiff. Defendants and their agents/employees or supervisors, authorized, condoned,

                             2   and ratified the unlawful conduct of each other. Consequently, Plaintiff is entitled to an award of

                             3   punitive damages against each of said Defendants.

                             4           55.     Plaintiff also seeks an equitable declaration that Defendants engaged in unlawful

                             5   acts and an injunction and order obligating Defendants to comply with their obligations under th

                             6   California Fair Employment and Housing Act as specified by the Court.

                             7

                             8                                      THIRD CAUSE OF ACTION

                             9       FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS IN VIOLATION OF

                            10                      CALIFORNIA GOVERNMENT CODE§ 12940 ET SEQ.
      :::
  • ...i                    11                                            (Against All Defendants)
1-1    ~
Q.,   ·::>
        - N
  - en o                    12           56.     Plaintiff realleges and incorporates herein all preceding paragraphs of this
 E ··"' . . .
ti:~~~                      13   complaint as though fully set forth.
 ~     5 <(           I

 "'> u~
..J <( •• v
 "'u~,-..                   14           57.     Under the Fair Employment and Housing Act ("FEHA''), California Government
.c > c: 0
:c"'... ·-
        Q i?::>"'   -
                    M
                            15   Code section I 2940(n), it is an unlawful employment practice for any employer or covered entity
 ..
                    ..__.
rJl    -     c::l
       ~
i=    l!J
      0
                            16   to fail to engage in a timely, good faith, interactive process with the employee to determine
      -
      "'
                            17   effective reasonable accommodations, if any, in response to a request for reasonable

                            18   accommodation by an employee with a known physical and/or mental disability and/or medical

                            19   condition.

                            20           58.     During the course of her employment, Plaintiff was a person with a disability

                            21   and/or Defendants perceived or regarded Pia inti ff as a person with a disability. Rather than

                            22   accommodate or engage in the interactive process, Defendants refused to reinstate Plaintiff and

                            23   terminated Pia inti ff s ernp loyment.

                            24           59.     Defendants' failure to engage in the interactive process violated California

                            25   Government Code § 12940 et seq. Defendants' failure to engage in a good-faith interactive

                            26   process was a substantial factor in causing Plaintiffs harm.

                            27           60.     As a proximate result of the aforesaid acts of Defendants, Plaintiff has suffered

                            28   actual, consequential and incidental financial losses, including without limitation, loss of salary

                                                                                   - 11 -
                                                                                 COMPLAINT
       Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.19 Page 15 of 29




                                and benefits, and the intangible loss of employment related opportunities in her field and damage
                            2   to her professional reputation, all in an amount subject to proof at the time of trial. Plaintiff

                            3   claims such amounts as damages pursuant to Civil Code§ 3287 and/or§ 3288 and/or any other

                            4   provision of law providing for prejudgment interest.

                            5           61.     As a proximate result of the wrongful acts of Defendants, Plaintiff has suffered

                            6   and continues to suffer emotional distress, including manifestations of said emotional distress.

                            7   Plaintiff is informed and believes and thereupon alleges that she will continue to experience said

                            8   emotional suffering for a period in the future not presently ascertainable, all in an amount subject

                            9   to proof at the time of trial.

                           10           62.     As a proximate result of the wrongful acts of Defendants, Plaintiff has been
       ::!:
   ,N                      11   forced to hire attorneys to prosecute her claims herein, and has incurred and is expected to
u "                                                                                                                I
~      ·'§    C"'J
   • rll 0                 12   continue to incur attorneys' fees and costs in connection therewith. Plaintiff is entitled to recover
E .. •n:;::;
·-
~
?; ~
        :I°'<
   " - •n
       r--
                      I
                           13   attorneys' fees and costs under California Government Code § I 2965(b).
 Col   ...    u      ~
..J    < .. ,,,-
 ...    CJ .!it: ,-....    14           63.     The acts taken toward Plaintiff were carried out by Defendants' officers,
 ~·-... c:~ 0-
.i::
:cc;..c      ...
<J            ;      ._,
                           15   directors, and/or managing agents acting in a despicable, oppressive, fraudulent, malicious,
~ ';;cc
.i:: (JJ
      "'
....
       0
                           16   deliberate, egregious, and inexcusable manner and in conscious disregard for the rights and
       "'
                           17   safety of Plaintiff. Defendants, and their agents/employees or supervisors, authorized, condoned

                           18   and ratified the unlawful conduct of each other. Consequently, Plaintiff is entitled to an award of

                           19   punitive damages against the Defendants.

                           20           64.     Plaintiff also seeks an equitable declaration that Defendants engaged in unlawful
                           21   acts and an injunction and order obligating Defendants to comply with their obligations under th

                           22   California Fair Employment and Housing Act as specified by the Court.

                           23   Ill

                           24   Ill

                           25   II/'

                           26   Ill
                                Ill
                           27
                                Ill
                           28
                                                                                 - 12 -
                                                                              COMPLAINT
      Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.20 Page 16 of 29




                                                                    FOURTH CAUSE OF ACTION

                             2                   RETALIATION IN VIOLATION OF CALIFORNIA GOVERNMENT

                             3                   CODE§ 12940, ET SEQ.,§ 12945, ET SEQ., and § 12945.2, ET SEQ.

                             4                                          (Against All Defendants)

                             5             65.     Plaintiff realleges and incorporates herein all preceding paragraphs of this
                             6   complaint as though fully set forth.
                             7             66.     Under the Fair Employment and Housing Act ("FEHA''), California Government
                             8   Code section l 2940(h), it is an unlawful employment practice for an employer or person to

                             9   discharge, expel, or otherwise discriminate against any person because the person engaged in
                            10   certain protected activities .
      ..,.
  .M
      -                     11             67.     California Government Code section 12940(m)(2) makes it unlawful for an
u      0
i:i.: .:
      ::JN
E~In 0.,.., ,.....          12   employer to retaliate or otherwise discriminate against a person for requesting accommodation,
 "-   (J.. -       V)

i.i: "' °' . . .            13   regardless of whether the request for accommodation was granted.
  ~ ~<"(
~ >    u ~
..J   < .. """              14             68.     California Code of Regulations, title 2, section I 1039(a)(J)(l) provides, in
"""    QJ    .!.:: .-....
,.c>CO
.!! :.=      _g -
-50 5C.                     15   pertinent part, that "it is unlawful for any employer to ... retaliate, discharge, or otherwise
~ v; ca
,.c ~
!- w                        16   discriminate against an applicant or employee because she has opposed employment practices
      0

      -
      Or)


                            17   forbidden under the FEHA or because she has filed a complaint, testified, or assisted in any

                            18   proceeding under the FEHA."
                            19             69.     California Code of Regulations, title 2, section 11039(a)(2)(F) provides, in
                            20   pertinent part, that "it is unlawful for any employer to ... deny, interfere with, or restrain an
                            21   employee's rights to reasonable accommodation, to transfer or to take pregnancy disability leave

                            22   under Government Code section 12945, including retaliating against the employee because she
                            23   has exercised her right to reasonable accommodation, to transfer or to take pregnancy disability

                            24   leave."
                            25             70.     The FEHA also makes it unlawful for an employer to retaliate against an
                            26   employee for requesting or taking pregnancy disability leave or family and medical leave.

                            27   Government Code 12945.2(1)
                            28
                                                                                  . 13.
                                                                                COMPLAINT
       Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.21 Page 17 of 29




                                        71.     Plaintiff engaged in numerous protected activities during and after her
                            2   employment with Defendants including, but not limited to, requesting reasonable
                            3   accommodations to perform her job, requesting accommodations to breastfeed/use her breast

                            4   pump, requesting and taking leave under California's Pregnancy Disability Leave Law and the

                            5   California Family Rights Act, and complaining about discrimination.
                            6           72.     After Plaintiff engaged in protected activities, Defendants retaliated against

                            7   Plaintiff by engaging in adverse actions, including, but not limited to terminating Plaintiffs

                            8   employment, refusing to reinstate Plaintiff, refusing to engage in the interactive process, refusing

                            9   to accommodate Plaintiffs disability and/or perceived disability, refusing to accommodate

                           10   Plaintiff's need to breastfeed, requiring Plaintiff to attend a New Hire Orientation following a job
  ,N
       ::                  11   protected leave of absence, and by adversely affecting the compensation, terms, conditions, and
u   ~
c.: .::::::JN
  • <;fJ 0                 12   privileges of Plaintiffs employment.
E . .,. ,          ~
~
~
        g~in
        ~< .               13           73.     Defendants' conduct as alleged herein, constituted unlawful retaliation in
"' >     u··"<!'~
..J    < .,:..t            14   employment because of Plaintiffs protected activity, in violation of California Government
  ·- i:::~ 0-
....    tl)     ..-.
..c >
~
:c5-e....,
"'            ::::J .._,   15   Code sections 12940 et seq., sections 12945 et seq., and sections 12945.2 et seq.
~~ca
..c UJ
E-  "'
                           16           74.    As a proximate result of the aforesaid acts of Defendants, and each of them,
       ,,.,
       0


                           17   Plaintiff has suffered actual, consequential and incidental financial losses, including without

                           18   limitation, loss of salary and benefits, and the intangible loss of employment related

                           19   opportunities in her field and damage to her professional reputation, all in an amount subject to

                           20   proof at the time of trial. Plaintiff claims such amounts as damages pursuant to Civil Code

                           21   section 3287 and/or section 3288 and/or any other provision of law providing for prejudgment

                           22   interest.
                           23           75.    As a proximate result of the wrongful acts of Defendants, and each of them,

                           24   Plaintiff has suffered and continues to suffer emotional distress, including physical
                           25   manifestations of said emotional distress. Plaintiff is informed and believes and thereupon

                           26   alleges that she will continue to experience said emotional suffering for a period in the future not

                           27   presently ascertainable, all in an amount subject to proof at the time of trial.

                           28
                                                                                 • 14-
                                                                             COMPLAINT
       Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.22 Page 18 of 29




                                        76.     As a proximate result of the wrongful acts of Defendants, and each of them,
                             2   Plaintiff has been forced to hire attorneys to prosecute her claims herein, and has incurred and is

                             3   expected to continue to incur attorneys' fees and costs in connection therewith. Plaintiff is
                             4   entitled to recover attorneys' fees and costs under California Government Code section

                             5   l 2965(b).
                             6          77.     The acts taken toward Plaintiff were carried out by Defendants' officers,
                             7   directors, and/or managing agents acting in a despicable, oppressive, fraudulent, malicious,

                             8   deliberate, egregious, and inexcusable manner and in conscious disregard for the rights and

                             9   safety of Plaintiff. Defendants and their agents/employees or supervisors, authorized, condoned,

                            10   artd ratified the unlawful conduct of each other. Consequently, Plaintiff is entitled to an award of
   ,N
u .,
       -
       v
                            11   punitive damages against each of said Defendants.
~ .~
        ::>   N
 senor--                    12          78.     Plaintiff also seeks an equitable declaration that Defendants engaged in unlawful
 L..       ~. ~     V)
·-
t.. ::>
       CJ
              °' .,.,
                    ["'-.
                            13   acts and an injunction and order obligating Defendants to comply with their obligations under th
 ~o:I 5 < '
      >UN
..J    < .~                      California Fair Employment and Housing Act as specified by the Court.
 "'QJ~..-
.c>c:O
                            14
~:.::         2-
i:i    0       ~    8       15
 ..
Cl)
  ~
~ Ul
       ~      C!l

                            16                                     FIFTH CAUSE OF ACTION
       .,.,
       0

                            17                    INTERFERENCE WITH LEA VE AND VIOLATIONS OF

                            18                   CALIFORNIA'S PREGNANCY DISABILITY LEAVE LAW
                            19                              GOVERNMENT CODE § 12945 ET SEQ.
                            20                                          (Against All Defendants)

                            21          79.     Plaintiff realleges and incorporates herein all preceding paragraphs of this

                            22   complaint as though fully set forth.
                            23          80.     At all times herein mentioned, California Government Code section 12945 et seq.
                            24   were in full force and effect and were binding on Defendants. Under the California Pregnancy
                            25   Disability Leave Law ("POLL"), Government Code section l 2945(a)( I), part of Fair

                            26   Employment and Housing Act ("FEHA"), it is unlawful for an employer to refuse to allow a

                            27   female employee disabled by pregnancy, childbirth, or a related medical condition to take up to

                            28   four months of leave and thereafter be reinstated to the same position. California Code of
                                                                                 - 15 -
                                                                               COMPLAINT
        Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.23 Page 19 of 29




                                  Regulations, title 2, section 11043 provides, in pertinent part, that an employee who exercises he
                              2   right to take pregnancy disability leave is guaranteed a right to return to the same position within

                              3   two business days or, under specified circumstances, a comparable position.
                              4           81.    The POLL also makes it unlawful for an employer "to refuse to provide
                              5   reasonable accommodation for an employee for a condition related to pregnancy, childbirth, or a

                              6   related medical condition, if the employee so requests, with the advice of the employee's health

                              7   care provider." Government Code section 12945 (a)(3)(A). California Code of Regulations, title

                              8   2, section 11035 subd. {d) provides, that "A 'condition related to pregnancy, childbirth, or a

                              9   related medical condition,' as set forth in Government Code section 12945, means a physical or
                             IO   mental condition intrinsic to pregnancy or childbirth that includes, but is not limited to,
        ~

    ,N                       11   lactation."
u0..:    u
        ::::
         :> N
                             12           82.    Plaintiff was eligible for Pregnancy Disability Leave and took leave because she
 E- Cll. "'0 ....
!Zgo;~
 ~:5<<1(                     13   was disabled on account of pregnancy, childbirth, or a related medical condition. Plaintiff was
 OI      >UN
..J <(          n   ~
 ~
.c:;.c:o
         4.)   ~    ,,-...   14   eligible for job protected leave through at least December 17, 2017.
~:.::..2 -
'5 0;:; ~                    15           83.    While Plaintiff was on a job protected leave, Defendants posted her job on or
Cll -          co
 ...     ~
~w                           16   before December 12, 2017.
        0
        "'                                84.    While Plaintiff was on a job protected leave, Defendants also implemented a new
                             17
                             18   policy requiring that any employee returning to work after a leave of absence of three months or

                             19   longer to attend its New Hire Orientation, a three-week program held in Chicago. This new

                             20   policy has a disparate impact on pregna!lt employees who take job protected leave.

                             21           85.    Defendants also violated the POLL by failing to accommodate Plaintiffs

                             22   pregnancy related disability by, among other things, failing to provide Plaintiff with an unpaid

                             23   leave of absence following the expiration of her job protected leave and by failing to

                             24   accommodate Plaintiff's need to breastfeed.

                             25           86.    As a proximate result of the aforesaid acts of Defendants, and each of them,
                             26   Plaintiff has suffered actual, consequential, and incidental financial losses including, without

                             27   limitation, loss of salary and benefits, and the intangible Joss of employment related
                             28   opportunities in her field _and damage to her professional reputation, all in an amount subject to
                                                                                   - l6 -
                                                                               COMPLAINT
        Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.24 Page 20 of 29




                               proof at the time of trial. Plaintiff claims such amounts as damages pursuant to Civil Code
                           2   section 3287 and/or section 3288 and/or any other provision of law providing for prejudgment
                           3   interest.
                           4           87.     As a proximate result of the wrongful acts of Defendants, and each of them,
                           5   Plaintiff has suffered and continues to suffer emotional distress, including physical

                           6   manifestations of said emotional distress. Plaintiff is informed and believes and thereupon
                           7   alleges that she will continue to experience said emotional suffering for a period in the future not

                           8   presently ascertainable, all in an amount subject to proof at the time of trial.

                           9           88.     As a proximate result of the wrongful acts of Defendants, and each of them,

                          10   Plaintiff has been forced to hire attorneys to prosecute her claims herein, and has incurred and is
  ::!.
 .N                       11   expected to continue to incur attorneys' fees and costs in connection therewith. Plaintiff is
u .,
=..:: ::::
         :::i N
   ~    Vl 0              12   entitled to recover attorneys' fees and costs under California Government Code section
 E . ~:;;
ti:~°'[;;                 13   12965(b).
 $ il < N
 ~ ;;. u °'
..J < "~
 ~().:..:::.--.           14           89.    The acts taken toward Plaintiff were carried out by Defendants' officers,
-=;;.
 Q,,)   ~-
               i;::
               C\:I
                      0
                      -
:c 0 -e "'
 <.I           :::l ._.   15   directors, and/or managing agents acting in a despicable, oppressive, fraudulent, malicious,
CJ)     ~      IX!
 ... ::J
-=
r---
        Ul
                          16   deliberate, egregious, and inexcusable manner and in conscious disregard for the rights and
        .,.,
        0


                          17   safety of Plaintiff. Defendants and their agents/employees or supervisors, authorized, condoned,

                          18   and ratified the unlawful conduct of each other. Consequently, Plaintiff is entitled to an award of

                          19   punitive damages against each of said Defendants. Plaintiff also seeks an equitable declaration

                          20   that Defendants engaged in unlawful acts and an injunction and order obligating Defendants to

                          21   comply with their obligations under the California Fair Employment and Housing Act as

                          22   specified by the Court.
                          23   Ill

                          24   Ill

                          25   Ill

                          26   Ill

                          27   Ill

                          28   Ill
                                                                                • 17.
                                                                            COMPLAINT
      Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.25 Page 21 of 29




                                                                    SIXTH CAUSE OF ACTION

                             2         INTERFERENCE WITH AND VIOLATIONS OF THE CALIFORNIA FAMILY

                             3                     RIGHTS ACT GOVERNMENT CODE § 12945.2 ET SEQ.

                             4                                           (Against All Defendants)

                             5           90.     Plaintiff realleges and incorporates herein all preceding paragraphs of this

                             6    complaint as though fully set forth.
                             7           91.     At all times herein mentioned, California Government Code section 12945.2 et

                             8    seq. were in full force and effect and were binding on Defendants. Under the California Family

                             9    Rights Act ("CFRA"), California Government Code section 12945.2, it is an unlawful
                            ·10   employment practice for an employer with fifty (SO) or more employees within a seventy-five
  ,N
      :::                   11    (75) mile radius of the worksite where the employee is employed to refuse to grant a request by
u .,
c,; ·'=::l   N
 ecnor--                    12    an employee with more than twelve ( 12) months of service with the employer, and who has at
 L.      .. lf) V)
ii:    g~            r--
                                  least one thousand two hundred and fifty ( 1,250) hours of service with the employer during the
 ~ ~         <( ";"         13
 <":I>
..J <(
             u   n
                     ~
                     ....

 ...
.c   Cj ~
     > c
                     -
                     0
                            14    previous twelve ( 12) month period, to take a total of twelve ( 12) workweeks of family care and
..!!:=~-
"50 :;8                     15    medical leave. California Government Code section 12945.2(1)( I), in relevant part, states "[i]t
 ..
vi~ai
       ~
~~                          16    shall be an unlawful employment practice for an employer to ... discriminate against, any
      ~
                            17    individual because of ... [a]n individual's exercise of the right to family care and medical leave."

                            18           92.     Plaintiff is a member of the class of persons entitled to protected medical and/or
                            19    family leave under the California Family Rights Act ("CFRA"). Specifically, Plaintiff worked
                            20    for more than one ( 1) year for Defendants and worked in excess of one thousand two hundred
                            21    and fifty ( 1,250) hours in the preceding twelve ( 12) month period prior to her requested and/or

                            22    taken leave.
                            23           93.      At all times herein mentioned, Defendants were employers as defined by the
                            24    California Family Rights Act ("CFRA "). Specifically, Plaintiff is informed and believes that
                            25    Defendants employed fifty (SO) or more employees within seventy-five (75) miles of Plaintifrs

                            26    worksite.
                            27         94.       Plaintiff was entitled to take twelve (12) weeks of job protected leave at the end
                            28    of her pregnancy disability leave and be reinstated to the same position or to a position
                                                                                   - 18 -
                                                                                COMPLAINT
        Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.26 Page 22 of 29




                                   comparable to the one she held prior to her transfer. However, while Plaintiff was still on a job

                               2   protected leave, Defendants posted Plaintiff's position and began seeking applicants for the

                               3   Plaintiff's position.

                               4           95.        While Plaintiff was on a job protected leave, Defendants also implemented a new

                               5   policy requiring that any employee returning to work after a leave of absence of three months or

                               6   long to attend its New Hire Orientation, a three-week program held in Chicago. This new policy

                               7   has a disparate impact on     pregnan~   employees who job protected leave.

                               8        96.           Defendants' conduct unlawfully interfered with and violated Plaintiff's rights

                               9   under the California Family Rights Act, California Government Code sections 12945.2 et seq.

                              10           97.        As a proximate result of the aforesaid acts of Defendants, and each of them,
        v
   • IN                       11   Plaintiff has suffered actual, consequential and incidental financial losses, including without
Coo!    s
Q. ·::l
     - IN
   • U'l 0                    12   limitation, loss of salary and benefits, and the intangible loss of employment related
 E . :!:~
~ ~        °' "'. . .         13   opportunities in her field and damage to her professional reputation, all in an amount subject to
    c:
 ~..,      < ..'.!
 (o;
..J     <> u.. °'     '<j"
                                   proof at the time of trial. Plaintiff claims such amounts as damages pursuant to Civil Code
 ....
.i::
         C)
         >
                .!.:: .--..
                 c: 0
                              14
.!! :.= 2 -
~o~c                          15   section 3287 and/or section 3288 and/or any other provision of law providing for prejudgment
~ t; ~
.c t.J.l
!-   "'                            interest.
                              16
        .,..,
        0


                              17           98.        As a proximate result of the wrongful acts of Defendants, and each of them,

                              18   Plaintiff has suffered and continues to suffer emotional distress, including physical

                              19   manifestations of said emotional distress. Plaintiff is informed and believes and thereupon

                              20   alleges that she will continue to experience said emotional suffering for a period in the future not

                              21   presently ascertainable, all in an amount subject to proof at the time of trial.

                              22           99.        As a proximate result of the wrongful acts of Defendants, and each of them,

                              23   Plaintiff has been forced to hire attorneys to prosecute her claims herein, and has incurred and is

                              24   expected to continue to incur attorneys' fees and costs in connection therewith.

                              25   Plain ti ff is entitled to recover attorneys' fees and costs under California Government Code

                              26   section I2965(b).

                              27               I00.   The acts taken toward Plaintiff were carried out by Defendants' officers,

                              28   directors, and/or managing agents acting in a despicable, oppressive, fraudulent, malicious,

                                                                                      - 19.
                                                                                   COMPLAINT
       Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.27 Page 23 of 29




                                deliberate, egregious, and inexcusable manner and in conscious disregard for the rights and
                            2   safety of Plaintiff. Defendants and their agents/employees or supervisors, authorized, condoned,
                            3   and ratified the unlawful conduct of each other. Consequently, Plaintiff is entitled to an award of
                            4   punitive damages against each of said Defendants.
                            5           J 0 I.    Plail)tiff also seeks ari equitable declaration that Defendants engaged in unlawful
                            6   acts and an injunction and order obligating Defendants to comply with their obligations under th
                            7   California Fair Employment and Housing Act as specified by the Court.
                            8
                            9                                     SEVENTH CAUSE OF ACTION
                           10     FAILURE TO INVESTIGATE AND PREVENT DISCRIMINATION IN VIOLATION
   .N  -
       '<!'
                           11                    OF CALIFORNIA GOVERNMENT CODE§§ 12940(J) AND (K)
<-!    ~
=- ·-:::s      N
 e en~ .....
 ""       ..       tn
                           12                                          (Against All Defendants)
~~~~
 ~ g <C '                  13           102.      Plaintiffrealleges and incorporates herein all preceding paragraphs ofthis
 ('; > u ~
..J <C    ......
 ~   4.1 ~ .,,-...
.I:: > s:: 0
                           14   complaint as though fully set forth.
 ~ ·- ca -
:;:.., Q -e:::s    M
                                        103.      Under the Fair Employment and Housing Act ("FEHA''}, California Government
(/"J   ~cc
                   .._..   15
 "
.c     ~
       UJ
!-- 0                      16   Code sections 129400) and (k), employers are required to take all reasonable steps necessary to
       Vl

                           17   prevent discrimination from occurring, to promptly and thoroughly investigate complaints of

                           18   discrimination, and to take immediate and appropriate corrective action to end discrimination.
                           19           I 04.    As a direct, legal, and proximate result of Plaintiff's sex/pregnancy, disability

                           20   and/or perceived disability, Defendants discriminated against Plaintiff by engaging in adverse

                           21   actions," including, but not limited to terminating Plaintiffs employment, refusing to reinstate

                           22   Plaintiff, refusing to engage in the interactive process, refusing to accommodate Plaintiffs

                           23   disability and/or perceived disability, refusing to accommodate Plaintiffs need to breastfeed, and

                           24   by adversely affecting the compensation, terms, conditions, and privileges of Plaintiffs
                           25   employment.
                           26           I05.      Defendants failed to promptly and/or adequately investigate Plaintiffs complaints

                           27   of discrimination. Defendants failed to take all reasonable steps necessary to prevent

                           28   discrimination from occurring.
                                                                                 - 20-
                                                                              COMPLAINT
      Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.28 Page 24 of 29




                                          l 06.   In failing and/or refusing to take immediate and appropriate corrective action to
                         2.   end the discrimination and in failing and/or refusing to take all reasonable steps necessary to
                         3    prevent the discrimination from occurring, Defendants, and each of them, violated California
                         4    Government Code sections 129400) and (k).
                         5                I 07.   As a proximate result of the aforesaid acts of Defendants, and each of them,
                         6    Plaintiff has suffered actual, consequential and incidental financial losses, including without
                         7    limitation, loss of salary and benefits, and the intangible loss of employment related
                         8    opportunities in her field and damage to her professional reputation, all in an amount subject to
                         9    proof at the time of trial. Plaintiff claims such amounts as damages pursuant to Civil Code
                        I0    section 3287 and/or section 3288 and/or any other provision of law providing for prejudgment
  • N                   II    interest.
u     u
=.:_ ]     8            12            108.        As a proximate result of the wrongful acts of Defendants, and each of them,
E ·"" ~
~ g:; r-..
~ ~ <: '':'             13    Plaintiff has suffered and continues to suffer emotional distress, including manifestations of said
.. > u ~
-: !       .;.1." ::_   14    emotional distress. Plaintiff is informed and believes and thereupon alleges that she will continue
il .::      ~ ~
:c 0-E          M
                        15    to experience said emotional suffering for a period in the future not presently ascertainable, all in
..
..,         :::i '""
Cl'J .... CXl
      ~
~ ~                     16    an amount subject to proof a~ the time of trial.
      ""
                        17                I09.    As a proximate result of the wrongful acts of Defendants, and each of them,
                        18    Plaintiff has been forced to hire attorneys to prosecute her claims herein, and has incurred and is
                        19    expected to continue to incur attorneys' fees and costs in connection therewith. Plaintiff is
                        20    entitled to recover attorneys' fees and costs under California Government Code section

                        21    I 2965(b).

                        22            110.        The acts taken toward Plaintiff were carried out by Defendants' officers,

                        23    directors, and/or managing agents acting in a despicable, oppressive, fraudulent, malicious,
                        24    deliberate, egregious, and inexcusable manner and in conscious disregard for the rights and
                        25    safety of Plaintiff. Defendants and their agents/employees or supervisors, authorized, condoned,
                        26    and ratified the unlawful conduct of each other. Consequently, Plaintiff is entitled to an award of

                        27    punitive damages against each of said Defendants.

                        28
                                                                                  • 2l -
                                                                              COMPLAINT
      Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.29 Page 25 of 29




                                111.    Plaintiff also seeks an equitable declaration that Defendants engaged in_ unlawful

                    2   acts and an injunction and order obligating Defendants to comply with their obligations under th

                    3   California Fair Employment and Housing Act as specified by the Court.

                    4

                    5                                     EIGHTH CAUSE OF ACTION

                    6             WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

                    7                                          (Against All Defendants)

                    8           I 12.   Plaintiff realleges and incorporates herein all preceding paragraphs of this

                    9   complaint as though fully set forth.

                   10           113.    At all times herein mentioned, the public policy of the State of California, as
      :::!              codified, expressed and mandated in California Government Code sections 12940 et seq., is to
  ,N               lI
v      ~
c..: .:::
      ::IN
  • Cll 0          12   prohibit employers from discriminating and harassing any individual on the basis of their
 E . "' ;,:;
ii: ~ ;; r--
                   13   membership in a protected class, or for their assertion of their rights to be free of such
:i;fi<C";l
OI     ;. U N
..J   < .:.I.. ~        discrimination and harassment as provided by FEHA. Likewise, the public·policy of the State of
...                14
~~as
-:.=..o-
-5a:;c             15   California is to prohibit employers from discriminating, harassing, and retaliating against any
.
Vl ...

~
       ~
      IJ,.l
              co
                   16   individual because of their exercise of the right to leave because they are disabled by pregnancy,
      0

      "'                childbirth, or a related medical condition; because of their exercise of the right to family care,
                   17

                   18   medical, or bonding leave provided by the CFRA; because they request or require reasonable

                   19   accommodations; or because they complain about discrimination or harassment. These public

                   20   policies of the State of California are designed to protect all employees and promote the welfare

                   21   and well-being of the community at large.

                   22           I 14.   The acts of Defendants, and each of them, in terminating Plaintiff from her

                   23   position because of her disability and/or perceived disability, because she exercised her right to

                   24   job-protected leave provided for by the FEHA, requested and/or required accommodations,

                   25   and/or because she complained about discrimination constituted wrongful terminat~on of

                   26   Plaintiffs employment. Plaintiffs termination was wrongful and in contravention of the express

                   27   public policy of the State of California, to wit, the policies set forth in the California Fair

                   ~8
                        Employment and Housing Act and the California Constitution.

                                                                          - 22-
                                                                      COMPLAINT
        Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.30 Page 26 of 29




                              115.        As a proximate result of the aforesaid acts of Defendants, and each ofthem,

                  2   Plaintiff has suffered actual, consequential and incidental financial losses, including without

                  3   limitation, loss of salary and benefits, and the intangible loss of employment related

                  4   opportunities in her field and damage to her professional reputation, all in an amount subject to

                  5   proof at the time of trial. Plaintiff claims such amounts as damages pursuant to Civil Code

                  6   section 3287 and/or section 3288 and/or any other provision of law providing for prejudgment

                  7   interest.

                  8               I 16.   As a proximate resu It of the wrongfu I acts of Defendants, and each of them,

                  9   Plaintiff has suffered and continues to suffer emotional distress, including physical

                 10   manifestations of said emotional distress. Plaintiff is informed and believes and thereupon
        '<!"
   ,N            11   alleges that she will continue to experience said emotional suffering for a period in the future not
u  "
~ ::::
         ~N
   • Vl 0        12   presently ascertainable, all in an amount subject to proof at the time of trial.
 E .. .,., fr\
~~~~             13           117.        The acts taken toward Plaintiff were carried out by Defendants' officers,
 :i:
 ~>UN" < '
....l   < .. ~        directors, and/or managing agents acting in a despicable, oppressive, fraudulent, malicious,
 """ CJ~,.-..
..c: > c: 0
                 14
        -
~:.:::: ~
-so co:;c
Vl ...
                 15   deliberate, egregious, and inexcusable manner and in conscious disregard for the rights and
 ...     ~
~       t.il     16   safety of Plaintiff. Defendants and their agents/employees or supervisors, authorized, condoned,
        .,.,
        0

        -        17   and ratified the unlawful conduct of each other. Consequently, Plaintiff is entitled to an award of

                 18   punitive damages against each of said Defendants.

                 19               118.     Plaintiff also seeks an equitable declaration that Defendants engaged in unlawful

                 20   acts and an injunction and order obligating Defendants to comply with their obligations under th

                 21   California Fair Employment and Housing Act as specified by the Court.

                 22

                 23                                         NINTH CAUSE OF ACTION

                 24                       VIOLATlON OF CALIFORNIA LABOR CODE§ 1030 ET SEQ.

                 25                                            (Against All Defendants)

                 26               119.     Plaintiffrealleges and incorporates herein each preceding paragraph ofthis

                 27   complaint as though fully set forth.

                 28
                                                                          • 23 -
                                                                       COMPLAINT
            Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.31 Page 27 of 29




                                             120.    In or around December 2017 and January 2018, Plaintiff discussed with Ms.
                                 2   Grover her need to breast feed and use her breast pump when traveling. Plaintiff requested that
                                 3   her child and spouse be able to attend out of town meetings to facilitate her ability to breast feed.
                                 4   Ms. Grover advised Plaintiff that would need to obtain permissions/request specific
                                 5   accommodations to allow for her to be able to breast feed/use her breast pump and travel with
                                 6   her child and spouse for out of town meetings.
                                 7           121.    Labor Code section I 030 requires employers to provide a reasonable amount of
                                 8   break time to accommodate an employee desiring to express breast milk for the employee's

                                 9   infant child.
                                10           122.    Labor Code section I031 requires employers to make reasonable efforts to
            ..,.
        ,N                      11   provide employees with the use of a room or location, other than a toilet stall, for the employee
     !..!~
     Cl. ·-
          ::l      N
        • V'l 0                 12   to express milk in private .
      E .. .,,~
     ti:g~~
     :i: ~ <( '                 13           123.    Defendant Employer failed to make reasonable efforts to provide Plaintiff with
      o: >UN
     -l<(   .. ~
      ... 4)~.-
     .=><=o
                                14   necessary accommodations, breaks, the use of a room or location, or otherwise facilitate
     .!! :.::      .2. ;. . ,
     -e 0 c:l~ c
     (f)    -
                                IS   Plaintifrs ability to breast feed/use her breast pump while traveling for work. ·
      "' t!J~
     ..c:
     ~o                         16           124.    Pursuant to the Labor Code, Plaintiff seeks a penalty in the amount of$ I00 for
            -
            "'
                                17   each violation of Defendant Employer's obligation to take reasonable efforts to facilitate
..                              18   Plaintiffs ability to breast feed/use her breast pump while traveling for work, including but not

                                19   limited to Defendant Employer's failure to accommodate Plaintiffs provide her with a

                                20. reasonable amount of break time and a private location in which she could express breast milk.
                                21           125.    Plaintiff also seeks declaratory and injunctive relief in the form of a court order

                                22   requiring Defendant Employer to institute a policy and procedure related to ensuring that breast-

                                23   feeding mothers are provided with a private space in which to express breast milk. Plaintiff

                                24   requests such other relief the court deems just and proper.

                                25   Ill

                                26   Ill

                                27   ///
                                28   ///

                                                                                      - 24 -
                                                                                  COMPLAINT
       Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.32 Page 28 of 29




                                                                       PRAYER FOR RELIEF

                                   2        WHEREFORE, Plaintiff prays for judgment as follows:
                                   3        I.    For general damages, according to pro6f;
                                   4        2.    For special damages, according to proof;
                                   5        3.    For loss of earnings, according to proof;
                                   6        4.    For attorneys' fees, according to proof;
                                   7        5.    For punitive damages, according to proof;

                                   8        6.    For prejudgment interest, according to proof;
                                   9        7.    For costs of suit incurred herein;
                                  10        8.    For equitable remedies, including injunctive and declaratory relief;
       :!
  .N                              11        9.    For such other relief as the Court may deem just and proper.
u        r..>
~      :::::i   N
s~~i-
                                  12
~~~~                                                                                   THE SCHLEHR LAW FIRM, P.C.
:J: ~ <C ~                        13   DATED: October 25, 2018
.,; > u ~
..J
...
       < ~.. """
         C)            .-..       14
.c > c:                0

:c... Q -e"'
Q,,J   ....     C'il   -
                       M
                       ........   15
~ t;i   c:i
                                                                                       SARAH   B. Sct-ILEl-IR
.c .,
I- U.l                            16
       .,..
       0                                                                               STACEY  R. BROWN
                                                                                       Attorneys for Plaintiff
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23
                                  24
                                  25
                                  26

                                  27

                                  28
                                                                                 - 25 -
                                                                               COMPLAINT
       Case 3:18-cv-02785-BAS-WVG Document 1-1 Filed 12/10/18 PageID.33 Page 29 of 29




                                                                JURY TRIAL DEMAND

                           2

                           3        Plaintiff hereby specifically demands trial by jury.

                           4
                               DATED: October 25, 2018                         THE SCH LEHR LAW FIRM, P.C.
                           5

                           6
                                                                                  ·~~<--,...-
                           7
                                                                               SARAH B. SCHLEHR
                           8                                                   STACEY R. BROWN

                           9                                                   Attorneys for Plaintiff

                          JO
       :!.
   .N                     II
~ £
c. ·-
    :l       N
  "<;/) C>                12
 E         ".,., ,....
 ...   GJo -        tr)
ii:    :l    °'     r-
                          13
 ~     ::; < ";'
..     >UN
..J    < •~
 ~     ~ ~-...
.c;:.c:o
                          14
 u ·-          c.l -
:c5-el"'I
 u             :l   ~
                          15
             o::i
VJ -
 Q,I   :q
~w                        16
       0

       -
       '"
                          17
                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28

                                                                         • 26.
                                                           COMPLAINT {DEMAND FOR JURY TRIAL)
